DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 09/28/2017 are accepted.

Specification
The specification filed on 09/28/2017 is accepted.

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 09/28/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 10 depends on claim 1, recites the limitation (among others) “where the set of computerized agents are deemed to have reached agreement when no less than a predefined number of agents of the set of computerized agents are associated with respective preferences that order no less than a predefined number of feasible responses in a similar manner”. The examiner do not fully understand this limitation. For examination purpose, claim 10 is interpreted without the above limitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. A computer-readable hardware storage device typically covers forms of non-transitory tangible media and transitory propagating signals per se, particularly when the specification is silent.  When the broadest reasonable interpretation of a claim covers a signal per se, the claims are rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  It is suggested that the claims be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  
computer-readable hardware storage device”, but defines a “computer readable storage medium”. “examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RA.M), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM) …A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.
Claims 20-25 are rejected for being dependent on a rejected base claim, namely claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 10-13 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bartek et al. (US Pub. 2015/0302308) in view of Harrington et al. (US Pub. 2014/0279802).
As per claim 1, Bartek teaches a real-time multi-agent system comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory to implement a method for real-time multi-agent response based on a preference-based consensus [Fig. 3, paragraph 0005, “a computer program product for autonomic group decision making may include a computer readable storage medium having program instructions embodied therewith. The program instructions are executable by a device to cause the device to perform a method”], the method comprising: 
the system receiving a request for a real-time response to a detected condition [paragraph 0003, “presenting, by a computer system, a plurality of decision options to each decision maker of a group of decision makers”; It can be seen that the computer system received a request for a response then presenting the possible options/responses to the decision makers], where the requested response is selected by the system from a set of feasible responses [paragraph 0003, “The single decision option may be presented in response to the decision makers converging on the single decision option”]; 
the system forwarding the request to a set of computerized agents [paragraph 0003, “presenting, by a computer system, a plurality of decision options to each decision maker of a group of decision makers”]; 
the system further receiving an initial preference from each agent [paragraph 0003, “receiving, by the computer system, at least one decision option selected by each decision maker from the plurality of decision options”; paragraph 0023, “Each decision maker might be directed to select a top three decision options, in order of preference”], 
where each agent's initial preference comprises an initial ordering of the set of feasible responses [paragraph 0023, “Each decision maker might be directed to select a top three decision options, in order of preference. If three decision options are selected, then a first selection or most preferred decision option for a given decision maker may be assigned a value of 3. A second most preferred decision option may be assigned a value of 2 and the third selection or lowest preferred decision option may be assigned a value of 1”], and 
where each agent's initial ordering orders the set of feasible responses as a function of that agent's relative degree of preference for each response of the set of feasible responses [paragraph 0026, “the decision options may be ranked by the respective decision makers. For example, the decision maker may rank the selected decision options from a most preferred decision option to a lesser preferred this decision option or may use some other ranking to indicate a level of preference”]; 
the system identifying a consensus response of the set of feasible responses by reconciling the agents' initial orderings, where the reconciling comprises reducing differences among the agents' initial orderings [paragraph 0027, “a decision making result may be presented to each decision maker … The decision-making results may include an indication of preference for each decision option by the group of decision makers, a number of decision makers that preferred each decision option … a feature or mechanism to revise a previously selected decision option or options and any other information that may be helpful in allowing the decision maker to revise the selection of decision options in order to converge to a single decision option for the group of decision makers”]; and 
the system returning a real-time response that identifies the consensus response [paragraph 0003, “The single decision option may be presented in response to the decision makers converging on the single decision option”].  
Bartek does not explicitly teach
the system receiving from a real-time application a request for a real-time response (emphasis added);
to the real-time application that identifies the consensus response (emphasis added).
Harrington teaches
the system receiving from a real-time application a request for a real-time response [paragraph 0005, “The computing device is configured to a) receive decision-making criteria from at least one of at least a portion of the plurality of agents”];
the system returning a real-time response to the real-time application that identifies the consensus response [paragraph 0005, “transmit a final decision set to the plurality of agents upon determining that no more decisions can be received. The final decision set represents a complete combination of decisions including at least a portion of received decisions”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of the system receiving from a real-time application a request for a real-time response, and returning a real-time response to the real-time application 94Customer No. 22,852of Harrington into the method of grouping decision making of Bartek. Doing so would help providing, the real-time application, an appropriated decision in response to the detected condition and improving the quality of decisions.

As per claim 2, Bartek and Harrington teach the system of claim 1.
Bartek further teaches
the system determining that the agents' initial preferences are in agreement [paragraph 0002, “Reaching convergence or a consensus may be exacerbated when the decision making process involves multiple sets of decision options”; paragraph 0026, “at least one decision option selected and submitted by each decision maker may be received”; paragraph 0033, “a determination may be made if there is convergence to the single decision option”]; and 
[paragraph 0033, “If the group of decision makers have converged to the single decision option … the single decision option may be presented in response to the decision makers converging on the single decision option”].  

As per claim 3, Bartek and Harrington teach the system of claim 1.
Bartek further teaches
the system identifying that the set of computerized agents have not reached agreement [paragraph 0033, “a determination may be made if there is convergence to the single decision option … If the group of decision makers have not converged to the single decision option”]; 
the system directing each agent of the set of computerized agents to update its current preference as a function of the preferences most recently received by the system from other agents of the set of computerized agents [paragraph 0027, “a decision making result may be presented to each decision maker … The decision-making results may include an indication of preference for each decision option by the group of decision makers … a feature or mechanism to revise a previously selected decision option or options and any other information that may be helpful in allowing the decision maker to revise the selection of decision options in order to converge to a single decision option for the group of decision makers”]; 
the system receiving from each agent of the set of computerized agents that agent's updated preference [paragraph 0032, “the revised decision making results may be presented in response to receiving a revised decision option selection or selections from at least one decision maker”]; 
the system determining whether the updated preferences of the set of computerized agents are in agreement [paragraph 0028, “each decision maker may be allowed to revise a previously selected decision option or selected set of decision options until convergence on the single decision option by the group of decision makers”]; 
the system repeating the directing, the receiving the updated preferences, and the determining until the system determines that the set of computerized agents are in agreement [paragraph 0032, “the revised decision making results may be presented in response to receiving a revised decision option selection or selections from at least one decision maker. A revised decision-making result may be presented each time at least one decision maker selects a different decision option or set of decision options from that previously selected until the group of decision makers converges on the single decision option”]; and 
the system selecting the consensus response to be a response of the set of feasible responses that is that is associated, by the agents' most recently updated preferences, with a highest relative degree of preference [paragraph 0033, “If the group of decision makers have converged to the single decision option … the single decision option may be presented in response to the decision makers converging on the single decision option”].  

As per claim 6, Bartek and Harrington teach the system of claim 3.
Bartek further teaches
associating the first agent's current preference with a utility value [paragraph 0029, “an impedance score may be determined for each decision maker”; paragraph 0019, “The impedance scores may be utilized to weight the preferences of participants with lower impedance scores more highly. … the preferences or preferred decision options selected by participants having lower impedance scores compared to others may be scored or valued higher by the selection engine”], 
where the utility value [score or value] comprises a private utility component and a public utility component [paragraph 0029, “an impedance score may be determined for each decision maker”; paragraph 0019, “The impedance scores may be utilized to weight the preferences of participants with lower impedance scores more highly. … the preferences or preferred decision options selected by participants having lower impedance scores compared to others may be scored or valued higher by the selection engine”], 
where the private utility component [value of the first agent’s preference] identifies a relative value to the first agent of the current preference of the first agent [paragraph 0029, “an impedance score may be determined for each decision maker (including the first decision maker)”; paragraph 0019, “The impedance scores may be utilized to weight the preferences of participants with lower impedance scores more highly. … the preferences or preferred decision options selected by participants having lower impedance scores compared to others may be scored or valued higher by the selection engine”; It can be seen that the scores of the decision makers including the score associated with the first agent’s preference], and  
JN920170054U S151 of 66where the public utility component [value of the other agent’s preferences] identifies a relative value to the first agent of the current preferences of other agents of the set of computerized agents [paragraph 0029, “an impedance score may be determined for each decision maker”; paragraph 0019, “The impedance scores may be utilized to weight the preferences of participants with lower impedance scores more highly. … the preferences or preferred decision options selected by participants having lower impedance scores compared to others may be scored or valued higher by the selection engine; paragraph 0022, “Presenting the weighting or value associated with the decision maker to at least the decision maker (selecting a subset to present to the decision maker) allows the decision maker in real-time to understand how well or poorly they have balanced their own desires or interest with the need to allow the group to come to convergence on the single decision option].  

As per claim 10, Bartek and Harrington teach the system of claim 1.
Bartek further teaches
the system identities the consensus response to be a response that is most preferred by the agents when the set of computerized agents reach agreement [paragraph 0002, “a meeting time may be proposed by the person who wants to schedule the meeting and the other meeting participants or invitees may either accept or reject the proposed time or times. If rejected, the "solution" (calendar entry) may be modified (moved/rescheduled), resulting in the same fundamental behavior, i.e., a new solution or meeting time is proposed and the other participants either accept or reject the new time. The process may continue in this inefficient manner until a consensus or solution is reached”].

As per claim 11, Bartek teaches a method for real-time multi-agent response based on a preference-based consensus, the method comprising: 
a real-time multi-agent system receiving a request for a real- time response to a detected condition [paragraph 0003, “presenting, by a computer system, a plurality of decision options to each decision maker of a group of decision makers”; It can be seen that the computer system received a request for a response then presenting the possible options/responses to the decision makers], where the requested response is selected by the system from a set of feasible responses [paragraph 0003, “The single decision option may be presented in response to the decision makers converging on the single decision option”];
the system forwarding the request to a set of computerized agents [paragraph 0003, “presenting, by a computer system, a plurality of decision options to each decision maker of a group of decision makers”]; 
the system further receiving an initial preference from each agent [paragraph 0003, “receiving, by the computer system, at least one decision option selected by each decision maker from the plurality of decision options”; paragraph 0023, “Each decision maker might be directed to select a top three decision options, in order of preference”], 
where each agent's initial preference comprises an initial ordering of the set of feasible responses [paragraph 0023, “Each decision maker might be directed to select a top three decision options, in order of preference. If three decision options are selected, then a first selection or most preferred decision option for a given decision maker may be assigned a value of 3. A second most preferred decision option may be assigned a value of 2 and the third selection or lowest preferred decision option may be assigned a value of 1”], and 
where each agent's initial ordering orders the set of feasible responses as a function of that agent's relative degree of preference for each response of the set of feasible responses [paragraph 0026, “the decision options may be ranked by the respective decision makers. For example, the decision maker may rank the selected decision options from a most preferred decision option to a lesser preferred this decision option or may use some other ranking to indicate a level of preference”]; 
the system identifying a consensus response of the set of feasible responses by reconciling the agents' initial orderings, where the reconciling comprises reducing differences among the agents' initial orderings [paragraph 0027, “a decision making result may be presented to each decision maker … The decision-making results may include an indication of preference for each decision option by the group of decision makers, a number of decision makers that preferred each decision option … a feature or mechanism to revise a previously selected decision option or options and any other information that may be helpful in allowing the decision maker to revise the selection of decision options in order to converge to a single decision option for the group of decision makers”]; and 
the system returning a real-time response that identifies the consensus response [paragraph 0003, “The single decision option may be presented in response to the decision makers converging on the single decision option”].  
Bartek does not explicitly teach
receiving from a real-time application a request for a real-time response (emphasis added);
the system returning a real-time response to the real-time application that identifies the consensus response (emphasis added).
Harrington teaches
receiving from a real-time application a request for a real-time response [paragraph 0005, “The computing device is configured to a) receive decision-making criteria from at least one of at least a portion of the plurality of agents”];
the system returning a real-time response to the real-time application that identifies the consensus response [paragraph 0005, “transmit a final decision set to the plurality of agents upon determining that no more decisions can be received. The final decision set represents a complete combination of decisions including at least a portion of received decisions”].
claim 11 is rejected using the same rationale as claim 1.

As per claim 12, Bartek and Harrington teach the method of claim 11.
Bartek further teaches
the system determining that the agents' initial preferences are in agreement [paragraph 0002, “Reaching convergence or a consensus may be exacerbated when the decision making process involves multiple sets of decision options”; paragraph 0026, “at least one decision option selected and submitted by each decision maker may be received”; paragraph 0033, “a determination may be made if there is convergence to the single decision option”]; and 
the system selecting the consensus response to be a response of the set of feasible responses that is associated, by the agents' initial preferences, with a highest relative degree of preference [paragraph 0033, “If the group of decision makers have converged to the single decision option … the single decision option may be presented in response to the decision makers converging on the single decision option”].  

As per claim 13, Bartek and Harrington teach the method of claim 11.
Bartek further teaches
the system identifying that the set of computerized agents have not reached agreement [paragraph 0033, “a determination may be made if there is convergence to the single decision option … If the group of decision makers have not converged to the single decision option”]; 
the system directing each agent of the set of computerized agents to update its current preference as a function of the preferences most recently received by the system from other agents of the set of computerized agents [paragraph 0027, “a decision making result may be presented to each decision maker … The decision-making results may include an indication of preference for each decision option by the group of decision makers … a feature or mechanism to revise a previously selected decision option or options and any other information that may be helpful in allowing the decision maker to revise the selection of decision options in order to converge to a single decision option for the group of decision makers”]; 
the system receiving from each agent of the set of computerized agents that agent's updated preference [paragraph 0032, “the revised decision making results may be presented in response to receiving a revised decision option selection or selections from at least one decision maker”]; 
the system determining whether the updated preferences of the set of computerized agents are in agreement [paragraph 0028, “each decision maker may be allowed to revise a previously selected decision option or selected set of decision options until convergence on the single decision option by the group of decision makers”]; 
[paragraph 0032, “the revised decision making results may be presented in response to receiving a revised decision option selection or selections from at least one decision maker. A revised decision-making result may be presented each time at least one decision maker selects a different decision option or set of decision options from that previously selected until the group of decision makers converges on the single decision option”]; and 
the system selecting the consensus response to be a response of the set of feasible responses that is that is associated, by the agents' most recently updated preferences, with a highest relative degree of preference [paragraph 0033, “If the group of decision makers have converged to the single decision option … the single decision option may be presented in response to the decision makers converging on the single decision option”].  

As per claim 18, Bartek and Harrington teach the method of claim 11.
Bartek further teaches
at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable program code in the computer system, wherein the computer-readable program code in combination with IN920170054US158 of 66the computer system is configured to implement the receiving, the forwarding, the further receiving, the identifying, the reconciling, and the returning [Fig. 3, paragraph 0005, “a computer program product for autonomic group decision making may include a computer readable storage medium having program instructions embodied therewith. The program instructions are executable by a device to cause the device to perform a method”].

As per claim 19, Bartek teaches a computer program product, comprising a computer-readable hardware storage device having a computer-readable program code stored therein, the program code configured to be executed by a real-time multi-agent system comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory to implement a method for real-time multi-agent response based on a preference-based consensus [Fig. 3, paragraph 0005, “a computer program product for autonomic group decision making may include a computer readable storage medium having program instructions embodied therewith. The program instructions are executable by a device to cause the device to perform a method”], the method comprising: 
a real-time multi-agent system receiving a request for a real- time response to a detected condition [paragraph 0003, “presenting, by a computer system, a plurality of decision options to each decision maker of a group of decision makers”; It can be seen that the computer system received a request for a response then presenting the possible options/responses to the decision makers], where the requested response is selected by the system from a set of feasible responses [paragraph 0003, “The single decision option may be presented in response to the decision makers converging on the single decision option”];
the system forwarding the request to a set of computerized agents [paragraph 0003, “presenting, by a computer system, a plurality of decision options to each decision maker of a group of decision makers”]; 
the system further receiving an initial preference from each agent [paragraph 0003, “receiving, by the computer system, at least one decision option selected by each decision maker from the plurality of decision options”; paragraph 0023, “Each decision maker might be directed to select a top three decision options, in order of preference”], 
[paragraph 0023, “Each decision maker might be directed to select a top three decision options, in order of preference. If three decision options are selected, then a first selection or most preferred decision option for a given decision maker may be assigned a value of 3. A second most preferred decision option may be assigned a value of 2 and the third selection or lowest preferred decision option may be assigned a value of 1”], and 
where each agent's initial ordering orders the set of feasible responses as a function of that agent's relative degree of preference for each response of the set of feasible responses [paragraph 0026, “the decision options may be ranked by the respective decision makers. For example, the decision maker may rank the selected decision options from a most preferred decision option to a lesser preferred this decision option or may use some other ranking to indicate a level of preference”]; 
the system identifying a consensus response of the set of feasible responses by reconciling the agents' initial orderings, where the reconciling comprises reducing differences among the agents' initial orderings [paragraph 0027, “a decision making result may be presented to each decision maker … The decision-making results may include an indication of preference for each decision option by the group of decision makers, a number of decision makers that preferred each decision option … a feature or mechanism to revise a previously selected decision option or options and any other information that may be helpful in allowing the decision maker to revise the selection of decision options in order to converge to a single decision option for the group of decision makers”]; and 
the system returning a real-time response that identifies the consensus response [paragraph 0003, “The single decision option may be presented in response to the decision makers converging on the single decision option”].  
Bartek does not explicitly teach
receiving from a real-time application a request for a real-time response (emphasis added);
to the real-time application that identifies the consensus response (emphasis added).
Harrington teaches
receiving from a real-time application a request for a real-time response [paragraph 0005, “The computing device is configured to a) receive decision-making criteria from at least one of at least a portion of the plurality of agents”];
the system returning a real-time response to the real-time application that identifies the consensus response [paragraph 0005, “transmit a final decision set to the plurality of agents upon determining that no more decisions can be received. The final decision set represents a complete combination of decisions including at least a portion of received decisions”].
claim 19 is rejected using the same rationale as claim 1.

As per claim 20, Bartek and Harrington teach the computer program product of claim 19.
Bartek further teaches
the system determining that the agents' initial preferences are in agreement [paragraph 0002, “Reaching convergence or a consensus may be exacerbated when the decision making process involves multiple sets of decision options”; paragraph 0026, “at least one decision option selected and submitted by each decision maker may be received”; paragraph 0033, “a determination may be made if there is convergence to the single decision option”]; and 
the system selecting the consensus response to be a response of the set of feasible responses that is associated, by the agents' initial preferences, with a highest relative degree of preference [paragraph 0033, “If the group of decision makers have converged to the single decision option … the single decision option may be presented in response to the decision makers converging on the single decision option”].  

As per claim 21, Bartek and Harrington teach the computer program product of claim 19.
Bartek further teaches
the system identifying that the set of computerized agents have not reached agreement [paragraph 0033, “a determination may be made if there is convergence to the single decision option … If the group of decision makers have not converged to the single decision option”]; 
the system directing each agent of the set of computerized agents to update its current preference as a function of the preferences most recently received by the system from other agents of the set of computerized agents [paragraph 0027, “a decision making result may be presented to each decision maker … The decision-making results may include an indication of preference for each decision option by the group of decision makers … a feature or mechanism to revise a previously selected decision option or options and any other information that may be helpful in allowing the decision maker to revise the selection of decision options in order to converge to a single decision option for the group of decision makers”]; 
the system receiving from each agent of the set of computerized agents that agent's updated preference [paragraph 0032, “the revised decision making results may be presented in response to receiving a revised decision option selection or selections from at least one decision maker”]; 
the system determining whether the updated preferences of the set of computerized agents are in agreement [paragraph 0028, “each decision maker may be allowed to revise a previously selected decision option or selected set of decision options until convergence on the single decision option by the group of decision makers”]; 
the system repeating the directing, the receiving the updated preferences, and the determining until the system determines that the set of computerized agents are in agreement [paragraph 0032, “the revised decision making results may be presented in response to receiving a revised decision option selection or selections from at least one decision maker. A revised decision-making result may be presented each time at least one decision maker selects a different decision option or set of decision options from that previously selected until the group of decision makers converges on the single decision option”]; and 
the system selecting the consensus response to be a response of the set of feasible responses that is that is associated, by the agents' most recently updated preferences, with a highest relative degree of preference [paragraph 0033, “If the group of decision makers have converged to the single decision option … the single decision option may be presented in response to the decision makers converging on the single decision option”].  

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bartek et al. in view of Harrington et al. and further in view of Patil (US Pub. 2016/0092768).
As per claim 4, Bartek and Harrington teach the system of claim 3.
Bartek further teaches
the system directs a first agent to update its current preference by directing the first agent to: 
announce the first agent's current preferences to other agents of the set of computerized agents [paragraph 0027, “a decision making result may be presented to each decision maker … The decision-making results may include an indication of preference for each decision option by the group of decision makers”]; 
compute a set of similarity values [the degree of commonality], where each similarity value of the set of similarity values is proportional to a degree of similarity between the first agent's initial preference and a current preference of another agent of the set of computerized agents [paragraph 0046, “an example of a group decision making process for selecting a meeting time … Given the range of possible meeting times, each participant can indicate n number of preferred meeting times … As participants begin indicating preferences … all participants may see which time slots (including first participant’s time slot) are common (picked by others), the size of commonality (the number of participants who prefer the same time slots), and the degree of commonality]; 
select a subset of current preferences of other agents of the set of computerized agents, where the preferences comprised by the subset are each associated with a similarity value of the set of similarity values [paragraph 0046, “an example of a group decision making process for selecting a meeting time … Given the range of possible meeting times, each participant can indicate n number of preferred meeting times … each participant may indicate three preferred times, which may be ranked from most preferred to least preferred … As participants begin indicating preferences (or subsequently change preferences), all participants may see which time slots are common (picked by others), the size of commonality (the number of participants who prefer the same time slots), and the degree of commonality (similarity value) … Participants could easily see where "blocker(s)" might exist, i.e., a single person who has no common times”; It can be seen that the subset of participants with the time slots are common are identified];  
compute a set of utility values [score or value] that each identifies a relative usefulness to the first agent of a preference of the subset of the current preferences [paragraph 0029, “an impedance score may be determined for each decision maker … The impedance score of each decision maker may be based on a behavior or set of actions by the decision maker regarding selection of a decision option or options that moves the group decision process either toward convergence or away from convergence to the single decision option by the group of decision makers … a lower impedance score may indicate an action or actions performed by the decision maker that would result in movement toward convergence to the single decision”; paragraph 0019, “determine a final selection or single decision option using the preferences of the decision makers and the impedance scores of those decision makers or participants. The impedance scores may be utilized to weight the preferences of participants with lower impedance scores more highly. … the preferences or preferred decision options selected by participants having lower impedance scores compared to others may be scored or valued higher by the selection engine”; It can be seen that the score/value (generated based on the impedance scores) would help the decision makers (including the first decision maker) to identify decision options that move the group decision process toward convergence (usefulness to the first decision maker)]; 
select a most-useful preference of the subset of current preferences, where the most- useful preference is associated with a highest utility value associated with any preference of the subset of current preferences [paragraph 0019, “determine a final selection or single decision option using the preferences of the decision makers and the impedance scores of those decision makers or participants … the preferences or preferred decision options selected by participants having lower impedance scores compared to others may be scored or valued higher by the selection engine”]; and 
update the first agent's current preference, by means of a random choice, to either become the most-useful preference or to remain unchanged [paragraph 0046, “an example of a group decision making process for selecting a meeting time … Given the range of possible meeting times, each participant can indicate n number of preferred meeting times … each participant may indicate three preferred times, which may be ranked from most preferred to least preferred … As participants begin indicating preferences (or subsequently change preferences), all participants may see which time slots are common (picked by others), the size of commonality (the number of participants who prefer the same time slots), and the degree of commonality (similarity value) … Participants could easily see where "blocker(s)" might exist, i.e., a single person who has no common times. Adjustments may be made by either the blocker modifying his schedule or others could modify their schedule to accommodate the blocker”; paragraph 0030, “modifying the decision option to accommodate the selection of other decision makers for converging on the single decision option”].  
Bartek and Harrington do not teach
the preferences comprised by the subset are each associated with a similarity value of the set of similarity values that exceeds a minimum threshold similarity value (emphasis added); 
Patil teaches
the preferences comprised by the subset are each associated with a similarity value of the set of similarity values that exceeds a minimum threshold similarity value [paragraph 0003, “compare the first set of application identifiers to a second set of application identifiers … generate a similarity value based on the comparison, and determine that the first and second sets are sufficiently similar when the similarity value exceeds a similarity threshold”; since Bartek teaches observing the participant’ preferences (time slots), identifying the subset of participants that have a common time slots and determining  the degree of commonality (similarity value), while Patil teaches the similarity value exceeds a similarity threshold, therefore, the combination of Bartek and Patil read on the above limitation]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included similarity values that exceeds a minimum threshold similarity value 94Customer No. 22,852of Patil into the method of grouping decision making of Bartek. Doing so would help determining if the decision maker’s preferences would result in movement toward convergence to the single decision by comparing the similarity score of the preferences to a similarity threshold score.

As per claim 5, Bartek and Harrington teach the system of claim 3.
Bartek further teaches
the system directs a first agent to update its current preference by directing the first agent to: 
announce the first agent's current preferences to other agents of the set of computerized agents [paragraph 0027, “a decision making result may be presented to each decision maker … The decision-making results may include an indication of preference for each decision option by the group of decision makers”]; 
compute a set of utility values [score or value] that each identifies a relative usefulness to the first agent of a preference of the subset of the current preferences [paragraph 0029, “an impedance score may be determined for each decision maker … The impedance score of each decision maker may be based on a behavior or set of actions by the decision maker regarding selection of a decision option or options that moves the group decision process either toward convergence or away from convergence to the single decision option by the group of decision makers … a lower impedance score may indicate an action or actions performed by the decision maker that would result in movement toward convergence to the single decision”; paragraph 0019, “determine a final selection or single decision option using the preferences of the decision makers and the impedance scores of those decision makers or participants. The impedance scores may be utilized to weight the preferences of participants with lower impedance scores more highly. … the preferences or preferred decision options selected by participants having lower impedance scores compared to others may be scored or valued higher by the selection engine”; It can be seen that the score/value (generated based on the impedance scores) would help the decision makers (including the first decision maker) to identify decision options that move the group decision process toward convergence (usefulness to the first decision maker)]; 
compute a set of similarity values [the degree of commonality], where each similarity value of the set of similarity values is proportional to a degree of similarity between the first agent's initial preference and a current preference of another agent of the set of computerized agents [paragraph 0046, “an example of a group decision making process for selecting a meeting time … Given the range of possible meeting times, each participant can indicate n number of preferred meeting times … As participants begin indicating preferences … all participants may see which time slots (including first participant’s time slot) are common (picked by others), the size of commonality (the number of participants who prefer the same time slots), and the degree of commonality]; 
select a subset of current preferences of other agents of the set of computerized agents, where the preferences comprised by the subset are each associated with a utility value of the set of utility values [scores or values], of the set of utility values, that is associated with the first agent [Fig. 2 shows the decision options DO1-Don, number of decision makers that select each option DO1-Don, the ranked score associated with the decision options, etc., where paragraph 0019, “The impedance scores may be utilized to weight the preferences of participants with lower impedance scores more highly. For example, the preferences or preferred decision options selected by participants having lower impedance scores compared to others may be scored or valued higher”; paragraph 0022, “Presenting the weighting or value associated with the decision maker to at least the decision maker (selecting a subset to present to the decision maker) allows the decision maker in real-time to understand how well or poorly they have balanced their own desires or interest with the need to allow the group to come to convergence on the single decision option. The weighting may be presented to the decision maker before the selection is submitted so that the decision maker may be aware of the impact his potential selection may have on the group decision making process toward convergence”]; 
select a most-similar preference of the subset of current preferences, where the most- similar preference is associated with a highest similarity value [time slots are common] associated with any preference of the subset of current preferences [paragraph 0046, “an example of a group decision making process for selecting a meeting time … Given the range of possible meeting times, each participant can indicate n number of preferred meeting times … each participant may indicate three preferred times, which may be ranked from most preferred to least preferred … As participants begin indicating preferences (or subsequently change preferences), all participants may see which time slots are common (picked by others), the size of commonality (the number of participants who prefer the same time slots), and the degree of commonality (similarity value) … Participants could easily see where "blocker(s)" might exist, i.e., a single person who has no common times”; It can be seen that the subset of participants with the time slots are common are identified]; and 
update the first agent's current preference, by means of a random choice, to either become the most-similar preference or to remain unchanged [paragraph 0046, “an example of a group decision making process for selecting a meeting time … Given the range of possible meeting times, each participant can indicate n number of preferred meeting times … each participant may indicate three preferred times, which may be ranked from most preferred to least preferred … As participants begin indicating preferences (or subsequently change preferences), all participants may see which time slots are common (picked by others), the size of commonality (the number of participants who prefer the same time slots), and the degree of commonality (similarity value) … Participants could easily see where "blocker(s)" might exist, i.e., a single person who has no common times. Adjustments may be made by either the blocker modifying his schedule or others could modify their schedule to accommodate the blocker”; paragraph 0030, “modifying the decision option to accommodate the selection of other decision makers for converging on the single decision option”].  
Bartek and Harrington do not teach
the preferences comprised by the subset are each associated with a utility value of the set of utility values that exceeds a utility value (emphasis added);
Patil teaches
the preferences comprised by the subset are each associated with a utility value of the set of utility values that exceeds a utility value [paragraph 0003, “compare the first set of application identifiers to a second set of application identifiers … generate a similarity value based on the comparison, and determine that the first and second sets are sufficiently similar when the similarity value exceeds a similarity threshold”; since Bartek teaches selecting and presenting the weighting or value associated with the decision maker to at least the decision maker, while Patil teaches the value exceeds a threshold, therefore, the combination of Bartek and Patil read on the above limitation];
claim 5 is rejected using the same rationale as claim 4.

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bartek et al. in view of Harrington et al. and further in view of Sahu (US pub. 2017/0024657).
As per claim 7, Bartek and Harrington teach the system of claim 3.
Bartek further teaches
	associating the first agent's current preference with a set of similarity values [paragraph 0046, “an example of a group decision making process for selecting a meeting time … Given the range of possible meeting times, each participant can indicate n number of preferred meeting times … each participant may indicate three preferred times, which may be ranked from most preferred to least preferred … As participants begin indicating preferences … all participants may see which time slots are common”]; 
where each similarity value of the set of similarity values is proportional to a degree of similarity between the first agent's initial preference and the current preference of another agent of the set of computerized agents [paragraph 0046, “an example of a group decision making process for selecting a meeting time … Given the range of possible meeting times, each participant can indicate n number of preferred meeting times … each participant may indicate three preferred times, which may be ranked from most preferred to least preferred … As participants begin indicating preferences … all participants may see which time slots are common … the size of commonality (the number of participants who prefer the same time slots), and the degree of commonality (similarity value) … Participants could easily see where "blocker(s)" might exist, i.e., a single person who has no common times”; It can be seen that each participant (including the first participant) can see how similar his schedule/preference comparing to the current preference of another preference], 
Bartek and Harrington do not teach
a degree of similarity between two preferences is deemed to be greater when the two preferences order a greater number of feasible responses in a similar manner.  
Sahu teaches
a degree of similarity between two preferences is deemed to be greater when the two preferences order a greater number of feasible responses in a similar manner [paragraph 0154, “a similar order of the intersecting sets may be taken as an additional indication of similarity … search string with "grill macs" may have a certain extent of character intersection with index entries corresponding to one entity, "Max Bar & Grill," and may have a certain extent of characters section with index entries corresponding to another entity, "Grill Max," … The ordering of n-grams of the search string "grill macs" has a greater correspondence to the ordering of n-grams of "Grill Max" than it does with respect to "Max Bar & Grill." Accordingly, the search string "grill macs" may be accorded a greater similarity score with respect to "Grill Max" and a lesser similarity score with respect to "Max Bar & Grill."”].  
claim 7 is rejected using the same rationale as claim 4.

Claims 8, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bartek et al. in view of Harrington et al. and further in view of Smith et al. (US Pub. 2018/0285217).
As per claim 8, Bartek and Harrington teach the system of claim 1.
Bartek and Harrington do not explicitly teach
the real-time application comprises an Internet-of-Things controller that receives real-time information from a computerized Internet-of-Things device, and 

Smith teaches 
the real-time application comprises an Internet-of-Things controller [client device] that receives real-time information from a computerized Internet-of-Things device [Fig. 1, paragraph 0023, “Each of the client devices 102A-N can be an internet of things (IoT) device”; paragraph 0090, “transmitting, to the client device and by a watchdog device, a request for an indication of an expected operation of a program installed on the client device”; paragraph 0022, “multiple programmable watchdog devices 104A-N”; paragraph 0036, “programmable devices … (e.g., mobile devices, vehicles, smartphones, lap tops, tablets, and media players, microconsoles, IoT devices, etc.)”], and 
the computerized Internet-of-Things device requires from the system a real-time response to the received real-time information [paragraph 0090, “transmitting, to the client device and by a watchdog device, a request for an indication of an expected operation of a program installed on the client device … receiving a response to the request from the client device”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the real-time application comprises an Internet-of-Things controller that receives real-time information from a computerized Internet-of-Things device, and the computerized Internet-of-Things device requires from the system a real-time response to the received real-time information 94Customer No. 22,852of Smith into the method of grouping decision making of Bartek. Doing so would help the devices to be able to communicate with each other leading to faster and timely response.

As per claim 16, Bartek and Harrington teach the method of claim 11.
Bartek and Harrington do not explicitly teach

the computerized Internet-of-Things device requires from the system a real-time response to the received real-time information.  
Smith teaches 
the real-time application comprises an Internet-of-Things controller [client device] that receives real-time information from a computerized Internet-of-Things device [Fig. 1, paragraph 0023, “Each of the client devices 102A-N can be an internet of things (IoT) device”; paragraph 0090, “transmitting, to the client device and by a watchdog device, a request for an indication of an expected operation of a program installed on the client device”; paragraph 0022, “multiple programmable watchdog devices 104A-N”; paragraph 0036, “programmable devices … (e.g., mobile devices, vehicles, smartphones, lap tops, tablets, and media players, microconsoles, IoT devices, etc.)”], and 
the computerized Internet-of-Things device requires from the system a real-time response to the received real-time information [paragraph 0090, “transmitting, to the client device and by a watchdog device, a request for an indication of an expected operation of a program installed on the client device … receiving a response to the request from the client device”].  
claim 16 is rejected using the same rationale as claim 8.

As per claim 24, Bartek and Harrington teach the computer program product of claim 19.
Bartek and Harrington do not explicitly teach
the real-time application comprises an Internet-of-Things controller that receives real-time information from a computerized Internet-of-Things device, and 
the computerized Internet-of-Things device requires from the system a real-time response to the received real-time information.  
Smith teaches 
the real-time application comprises an Internet-of-Things controller [client device] that receives real-time information from a computerized Internet-of-Things device [Fig. 1, paragraph 0023, “Each of the client devices 102A-N can be an internet of things (IoT) device”; paragraph 0090, “transmitting, to the client device and by a watchdog device, a request for an indication of an expected operation of a program installed on the client device”; paragraph 0022, “multiple programmable watchdog devices 104A-N”; paragraph 0036, “programmable devices … (e.g., mobile devices, vehicles, smartphones, lap tops, tablets, and media players, microconsoles, IoT devices, etc.)”], and 
the computerized Internet-of-Things device requires from the system a real-time response to the received real-time information [paragraph 0090, “transmitting, to the client device and by a watchdog device, a request for an indication of an expected operation of a program installed on the client device … receiving a response to the request from the client device”].  
claim 24 is rejected using the same rationale as claim 8.

Claims 9, 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bartek et al. in view of Harrington et al. and further in view of Rust et al. (US Pub. 2017/0192423).
As per claim 9, Bartek and Harrington teach the system of claim 1.
Bartek and Harrington do not explicitly teach
the real-time application comprises a vehicle controller that receives real-time information from a self-driving vehicle, and 
the self-driving vehicle requires from the system a real-time response to the received real-time information.  
Rust teaches
[Fig. 2, paragraph 0015, “expert operating a human expert interface 120 at a remote computer”] that receives real-time information from a self-driving vehicle [paragraph 0028, “The assistance router 130 functions to route assistance requests generated at an onboard computer 110 to an assistor (… a human expert interface 120”], and 
the self-driving vehicle requires from the system a real-time response to the received real-time information [paragraph 0025, “The human expert interface 120 preferably enables a human expert to view assistance data (e.g., transmitted as part of an assistance request) and create or select responses based on the assistance data”; paragraph 0018, “In response to the assistance-desired scenario, the human expert at the remote assistance interface 120 may take control of the autonomous vehicle in order to traverse the double yellow lines remotely”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the real-time application comprises a vehicle controller that receives real-time information from a self-driving vehicle, and the self-driving vehicle requires from the system a real-time response to the received real-time information 94Customer No. 22,852of Rust into the method of grouping decision making of Bartek. Doing so would help remotely assisting autonomous vehicle operation to increase vehicle safety.

As per claim 17, Bartek and Harrington teach the method of claim 11.
Bartek and Harrington do not explicitly teach
the real-time application comprises a vehicle controller that receives real-time information from a self-driving vehicle, and 
the self-driving vehicle requires from the system a real-time response to the received real-time information.  
Rust teaches
[Fig. 2, paragraph 0015, “expert operating a human expert interface 120 at a remote computer”] that receives real-time information from a self-driving vehicle [paragraph 0028, “The assistance router 130 functions to route assistance requests generated at an onboard computer 110 to an assistor (… a human expert interface 120”], and 
the self-driving vehicle requires from the system a real-time response to the received real-time information [paragraph 0025, “The human expert interface 120 preferably enables a human expert to view assistance data (e.g., transmitted as part of an assistance request) and create or select responses based on the assistance data”; paragraph 0018, “In response to the assistance-desired scenario, the human expert at the remote assistance interface 120 may take control of the autonomous vehicle in order to traverse the double yellow lines remotely”].  
claim 17 is rejected using the same rationale as claim 9.

As per claim 25, Bartek and Harrington teach the computer program product of claim 19.
Bartek and Harrington do not explicitly teach
the real-time application comprises a vehicle controller that receives real-time information from a self-driving vehicle, and 
the self-driving vehicle requires from the system a real-time response to the received real-time information.  
Rust teaches
the real-time application comprises a vehicle controller [Fig. 2, paragraph 0015, “expert operating a human expert interface 120 at a remote computer”] that receives real-time information from a self-driving vehicle [paragraph 0028, “The assistance router 130 functions to route assistance requests generated at an onboard computer 110 to an assistor (… a human expert interface 120”], and 
[paragraph 0025, “The human expert interface 120 preferably enables a human expert to view assistance data (e.g., transmitted as part of an assistance request) and create or select responses based on the assistance data”; paragraph 0018, “In response to the assistance-desired scenario, the human expert at the remote assistance interface 120 may take control of the autonomous vehicle in order to traverse the double yellow lines remotely”].  
claim 25 is rejected using the same rationale as claim 9.

Claims 14, 15, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bartek et al. in view of Harrington et al. in view of Sahu and further in view of Patil (US Pub. 2016/0092768).
As per claim 14, Bartek and Harrington teach the method of claim 13.
Bartek further teaches
the system directs a first agent to update its current preference by directing the first agent to:
announce the first agent's current preferences to other agents of the set of computerized agents [paragraph 0027, “a decision making result may be presented to each decision maker … The decision-making results may include an indication of preference for each decision option by the group of decision makers”]; 
compute a set of similarity vales [the degree of commonality], IN920170054US155 of 66where each similarity value of the set of similarity values is proportional to a degree of similarity between the first agent's initial preference and a current preference of another agent of the set of computerized agents [paragraph 0046, “an example of a group decision making process for selecting a meeting time … Given the range of possible meeting times, each participant can indicate n number of preferred meeting times … As participants begin indicating preferences … all participants may see which time slots (including first participant’s time slot) are common (picked by others), the size of commonality (the number of participants who prefer the same time slots), and the degree of commonality], and 
select a subset of current preferences of other agents of the set of computerized agents, where the preferences comprised by the subset are each associated with a similarity value of the set of similarity values [paragraph 0046, “an example of a group decision making process for selecting a meeting time … Given the range of possible meeting times, each participant can indicate n number of preferred meeting times … each participant may indicate three preferred times, which may be ranked from most preferred to least preferred … As participants begin indicating preferences (or subsequently change preferences), all participants may see which time slots are common (picked by others), the size of commonality (the number of participants who prefer the same time slots), and the degree of commonality (similarity value) … Participants could easily see where "blocker(s)" might exist, i.e., a single person who has no common times”; It can be seen that the subset of participants with the time slots are common are identified]; 
compute a set of utility values [score or value], where each utility value of the set of utility values identifies a relative usefulness to the first agent of a preference of the subset of the current preferences [paragraph 0029, “an impedance score may be determined for each decision maker … The impedance score of each decision maker may be based on a behavior or set of actions by the decision maker regarding selection of a decision option or options that moves the group decision process either toward convergence or away from convergence to the single decision option by the group of decision makers … a lower impedance score may indicate an action or actions performed by the decision maker that would result in movement toward convergence to the single decision”; paragraph 0019, “determine a final selection or single decision option using the preferences of the decision makers and the impedance scores of those decision makers or participants. The impedance scores may be utilized to weight the preferences of participants with lower impedance scores more highly. … the preferences or preferred decision options selected by participants having lower impedance scores compared to others may be scored or valued higher by the selection engine”; It can be seen that the score/value (generated based on the impedance scores) would help the decision makers (including the first decision maker) to identify decision options that move the group decision process toward convergence (usefulness to the first decision maker)]; 
where the utility value [score or value] comprises a private utility component and a public utility component [paragraph 0029, “an impedance score may be determined for each decision maker”; paragraph 0019, “The impedance scores may be utilized to weight the preferences of participants with lower impedance scores more highly. … the preferences or preferred decision options selected by participants having lower impedance scores compared to others may be scored or valued higher by the selection engine”], 
where the private utility component [value of the first agent’s preference] identifies a relative value to the first agent of the current preference of the first agent [paragraph 0029, “an impedance score may be determined for each decision maker (including the first decision maker)”; paragraph 0019, “The impedance scores may be utilized to weight the preferences of participants with lower impedance scores more highly. … the preferences or preferred decision options selected by participants having lower impedance scores compared to others may be scored or valued higher by the selection engine”; It can be seen that the scores of the decision makers including the score associated with the first agent’s preference], and  
JN920170054U S151 of 66where the public utility component [value of the other agent’s preferences] identifies a relative value to the first agent of the current preferences of other agents of the set of computerized agents [paragraph 0029, “an impedance score may be determined for each decision maker”; paragraph 0019, “The impedance scores may be utilized to weight the preferences of participants with lower impedance scores more highly. … the preferences or preferred decision options selected by participants having lower impedance scores compared to others may be scored or valued higher by the selection engine; paragraph 0022, “Presenting the weighting or value associated with the decision maker to at least the decision maker (selecting a subset to present to the decision maker) allows the decision maker in real-time to understand how well or poorly they have balanced their own desires or interest with the need to allow the group to come to convergence on the single decision option].  
select a most-useful preference of the subset of current preferences, where the most- useful preference is associated with a highest utility value associated with any preference of the subset of current preferences [paragraph 0019, “determine a final selection or single decision option using the preferences of the decision makers and the impedance scores of those decision makers or participants … the preferences or preferred decision options selected by participants having lower impedance scores compared to others may be scored or valued higher by the selection engine”]; and 
update the first agent's current preference, by means of a random choice, to either become the most-useful preference or to remain unchanged [paragraph 0046, “an example of a group decision making process for selecting a meeting time … Given the range of possible meeting times, each participant can indicate n number of preferred meeting times … each participant may indicate three preferred times, which may be ranked from most preferred to least preferred … As participants begin indicating preferences (or subsequently change preferences), all participants may see which time slots are common (picked by others), the size of commonality (the number of participants who prefer the same time slots), and the degree of commonality (similarity value) … Participants could easily see where "blocker(s)" might exist, i.e., a single person who has no common times. Adjustments may be made by either the blocker modifying his schedule or others could modify their schedule to accommodate the blocker”; paragraph 0030, “modifying the decision option to accommodate the selection of other decision makers for converging on the single decision option”].  
Bartek and Harrington do not teach

the preferences comprised by the subset are each associated with a similarity value of the set of similarity values that exceeds a minimum threshold similarity value (emphasis added); 
Sahu teaches
a degree of similarity between two preferences is deemed to be greater when the two preferences order a greater number of feasible responses in a similar manner [paragraph 0154, “a similar order of the intersecting sets may be taken as an additional indication of similarity … search string with "grill macs" may have a certain extent of character intersection with index entries corresponding to one entity, "Max Bar & Grill," and may have a certain extent of characters section with index entries corresponding to another entity, "Grill Max," … The ordering of n-grams of the search string "grill macs" has a greater correspondence to the ordering of n-grams of "Grill Max" than it does with respect to "Max Bar & Grill." Accordingly, the search string "grill macs" may be accorded a greater similarity score with respect to "Grill Max" and a lesser similarity score with respect to "Max Bar & Grill."”].  
rejected using the same rationale as claim 7.
Bartek, Harrington and Sahu do not teach
the preferences comprised by the subset are each associated with a similarity value of the set of similarity values that exceeds a minimum threshold similarity value (emphasis added); 
Patil teaches
the preferences comprised by the subset are each associated with a similarity value of the set of similarity values that exceeds a minimum threshold similarity value [paragraph 0003, “compare the first set of application identifiers to a second set of application identifiers … generate a similarity value based on the comparison, and determine that the first and second sets are sufficiently similar when the similarity value exceeds a similarity threshold”; since Bartek teaches observing the participant’ preferences (time slots), identifying the subset of participants that have a common time slots and determining  the degree of commonality (similarity value), while Patil teaches the similarity value exceeds a similarity threshold, therefore, the combination of Bartek and Patil read on the above limitation]; 
claim 14 is rejected using the same rationale as claim 4.

As per claim 15, Bartek and Harrington teach the method of claim 13.
Bartek further teaches
the system directs a first agent to update its current preference by directing the first agent to: 
announce the first agent's current preferences to other agents of the set of computerized agents [paragraph 0027, “a decision making result may be presented to each decision maker … The decision-making results may include an indication of preference for each decision option by the group of decision makers”]; 
compute a set of utility values [score or value], where each utility value of the set of utility values identifies a relative usefulness to the first agent of a preference of the subset of the current preferences [paragraph 0029, “an impedance score may be determined for each decision maker … The impedance score of each decision maker may be based on a behavior or set of actions by the decision maker regarding selection of a decision option or options that moves the group decision process either toward convergence or away from convergence to the single decision option by the group of decision makers … a lower impedance score may indicate an action or actions performed by the decision maker that would result in movement toward convergence to the single decision”; paragraph 0019, “determine a final selection or single decision option using the preferences of the decision makers and the impedance scores of those decision makers or participants. The impedance scores may be utilized to weight the preferences of participants with lower impedance scores more highly. … the preferences or preferred decision options selected by participants having lower impedance scores compared to others may be scored or valued higher by the selection engine”; It can be seen that the score/value (generated based on the impedance scores) would help the decision makers (including the first decision maker) to identify decision options that move the group decision process toward convergence (usefulness to the first decision maker)]; 
where the utility value [score or value] comprises a private utility component and a public utility component [paragraph 0029, “an impedance score may be determined for each decision maker”; paragraph 0019, “The impedance scores may be utilized to weight the preferences of participants with lower impedance scores more highly. … the preferences or preferred decision options selected by participants having lower impedance scores compared to others may be scored or valued higher by the selection engine”], 
where the private utility component [value of the first agent’s preference] identifies a relative value to the first agent of the current preference of the first agent [paragraph 0029, “an impedance score may be determined for each decision maker (including the first decision maker)”; paragraph 0019, “The impedance scores may be utilized to weight the preferences of participants with lower impedance scores more highly. … the preferences or preferred decision options selected by participants having lower impedance scores compared to others may be scored or valued higher by the selection engine”; It can be seen that the scores of the decision makers including the score associated with the first agent’s preference], and  
JN920170054U S151 of 66where the public utility component [value of the other agent’s preferences] identifies a relative value to the first agent of the current preferences of other agents of the set of computerized agents [paragraph 0029, “an impedance score may be determined for each decision maker”; paragraph 0019, “The impedance scores may be utilized to weight the preferences of participants with lower impedance scores more highly. … the preferences or preferred decision options selected by participants having lower impedance scores compared to others may be scored or valued higher by the selection engine; paragraph 0022, “Presenting the weighting or value associated with the decision maker to at least the decision maker (selecting a subset to present to the decision maker) allows the decision maker in real-time to understand how well or poorly they have balanced their own desires or interest with the need to allow the group to come to convergence on the single decision option].  
compute a set of similarity values [the degree of commonality], where each similarity value of the set of similarity values is proportional to a degree of similarity between the first agent's initial preference and a current preference of another agent of the set of computerized agents [paragraph 0046, “an example of a group decision making process for selecting a meeting time … Given the range of possible meeting times, each participant can indicate n number of preferred meeting times … As participants begin indicating preferences … all participants may see which time slots (including first participant’s time slot) are common (picked by others), the size of commonality (the number of participants who prefer the same time slots), and the degree of commonality]; 
select a subset of current preferences of other agents of the set of computerized agents, where the preferences comprised by the subset are each associated with a utility value of the set of utility values [scores or values], of the set of utility values, that is associated with the first agent [Fig. 2 shows the decision options DO1-Don, number of decision makers that select each option DO1-Don, the ranked score associated with the decision options, etc., where paragraph 0019, “The impedance scores may be utilized to weight the preferences of participants with lower impedance scores more highly. For example, the preferences or preferred decision options selected by participants having lower impedance scores compared to others may be scored or valued higher”; paragraph 0022, “Presenting the weighting or value associated with the decision maker to at least the decision maker (selecting a subset to present to the decision maker) allows the decision maker in real-time to understand how well or poorly they have balanced their own desires or interest with the need to allow the group to come to convergence on the single decision option. The weighting may be presented to the decision maker before the selection is submitted so that the decision maker may be aware of the impact his potential selection may have on the group decision making process toward convergence”]; 
select a most-similar preference of the subset of current preferences, where the most- similar preference is associated with a highest similarity value [time slots are common] associated with any preference of the subset of current preferences [paragraph 0046, “an example of a group decision making process for selecting a meeting time … Given the range of possible meeting times, each participant can indicate n number of preferred meeting times … each participant may indicate three preferred times, which may be ranked from most preferred to least preferred … As participants begin indicating preferences (or subsequently change preferences), all participants may see which time slots are common (picked by others), the size of commonality (the number of participants who prefer the same time slots), and the degree of commonality (similarity value) … Participants could easily see where "blocker(s)" might exist, i.e., a single person who has no common times”; It can be seen that the subset of participants with the time slots are common are identified]; and 
update the first agent's current preference, by means of a random choice, to either become the most-similar preference or to remain unchanged [paragraph 0046, “an example of a group decision making process for selecting a meeting time … Given the range of possible meeting times, each participant can indicate n number of preferred meeting times … each participant may indicate three preferred times, which may be ranked from most preferred to least preferred … As participants begin indicating preferences (or subsequently change preferences), all participants may see which time slots are common (picked by others), the size of commonality (the number of participants who prefer the same time slots), and the degree of commonality (similarity value) … Participants could easily see where "blocker(s)" might exist, i.e., a single person who has no common times. Adjustments may be made by either the blocker modifying his schedule or others could modify their schedule to accommodate the blocker”; paragraph 0030, “modifying the decision option to accommodate the selection of other decision makers for converging on the single decision option”].  
 Bartek and Harrington do not teach
a degree of similarity between two preferences is deemed to be greater when the two preferences order a greater number of feasible responses in a similar manner;
the preferences comprised by the subset are each associated with a similarity value of the set of similarity values that exceeds a minimum threshold similarity value (emphasis added); 
Sahu teaches
a degree of similarity between two preferences is deemed to be greater when the two preferences order a greater number of feasible responses in a similar manner [paragraph 0154, “a similar order of the intersecting sets may be taken as an additional indication of similarity … search string with "grill macs" may have a certain extent of character intersection with index entries corresponding to one entity, "Max Bar & Grill," and may have a certain extent of characters section with index entries corresponding to another entity, "Grill Max," … The ordering of n-grams of the search string "grill macs" has a greater correspondence to the ordering of n-grams of "Grill Max" than it does with respect to "Max Bar & Grill." Accordingly, the search string "grill macs" may be accorded a greater similarity score with respect to "Grill Max" and a lesser similarity score with respect to "Max Bar & Grill."”].  
rejected using the same rationale as claim 7.
Bartek, Harrington and Sahu do not teach
the preferences comprised by the subset are each associated with a similarity value of the set of similarity values that exceeds a minimum threshold similarity value (emphasis added); 
Patil teaches
the preferences comprised by the subset are each associated with a similarity value of the set of similarity values that exceeds a minimum threshold similarity value [paragraph 0003, “compare the first set of application identifiers to a second set of application identifiers … generate a similarity value based on the comparison, and determine that the first and second sets are sufficiently similar when the similarity value exceeds a similarity threshold”; since Bartek teaches observing the participant’ preferences (time slots), identifying the subset of participants that have a common time slots and determining  the degree of commonality (similarity value), while Patil teaches the similarity value exceeds a similarity threshold, therefore, the combination of Bartek and Patil read on the above limitation]; 
claim 15 is rejected using the same rationale as claim 5.

As per claim 22, Bartek and Harrington teach the computer program product of claim 21.
Bartek further teaches
the system directs a first agent to update its current preference by directing the first agent to:
announce the first agent's current preferences to other agents of the set of computerized agents [paragraph 0027, “a decision making result may be presented to each decision maker … The decision-making results may include an indication of preference for each decision option by the group of decision makers”]; 
compute a set of similarity vales [the degree of commonality], IN920170054US155 of 66where each similarity value of the set of similarity values is proportional to a degree of similarity between the first agent's initial preference and a current preference of another agent of the set of computerized agents [paragraph 0046, “an example of a group decision making process for selecting a meeting time … Given the range of possible meeting times, each participant can indicate n number of preferred meeting times … As participants begin indicating preferences … all participants may see which time slots (including first participant’s time slot) are common (picked by others), the size of commonality (the number of participants who prefer the same time slots), and the degree of commonality], and 
select a subset of current preferences of other agents of the set of computerized agents, where the preferences comprised by the subset are each associated with a similarity value of the set of similarity values [paragraph 0046, “an example of a group decision making process for selecting a meeting time … Given the range of possible meeting times, each participant can indicate n number of preferred meeting times … each participant may indicate three preferred times, which may be ranked from most preferred to least preferred … As participants begin indicating preferences (or subsequently change preferences), all participants may see which time slots are common (picked by others), the size of commonality (the number of participants who prefer the same time slots), and the degree of commonality (similarity value) … Participants could easily see where "blocker(s)" might exist, i.e., a single person who has no common times”; It can be seen that the subset of participants with the time slots are common are identified];  
compute a set of utility values [score or value], where each utility value of the set of utility values identifies a relative usefulness to the first agent of a preference of the subset of the current preferences [paragraph 0029, “an impedance score may be determined for each decision maker … The impedance score of each decision maker may be based on a behavior or set of actions by the decision maker regarding selection of a decision option or options that moves the group decision process either toward convergence or away from convergence to the single decision option by the group of decision makers … a lower impedance score may indicate an action or actions performed by the decision maker that would result in movement toward convergence to the single decision”; paragraph 0019, “determine a final selection or single decision option using the preferences of the decision makers and the impedance scores of those decision makers or participants. The impedance scores may be utilized to weight the preferences of participants with lower impedance scores more highly. … the preferences or preferred decision options selected by participants having lower impedance scores compared to others may be scored or valued higher by the selection engine”; It can be seen that the score/value (generated based on the impedance scores) would help the decision makers (including the first decision maker) to identify decision options that move the group decision process toward convergence (usefulness to the first decision maker)]; 
where the utility value [score or value] comprises a private utility component and a public utility component [paragraph 0029, “an impedance score may be determined for each decision maker”; paragraph 0019, “The impedance scores may be utilized to weight the preferences of participants with lower impedance scores more highly. … the preferences or preferred decision options selected by participants having lower impedance scores compared to others may be scored or valued higher by the selection engine”], 
where the private utility component [value of the first agent’s preference] identifies a relative value to the first agent of the current preference of the first agent [paragraph 0029, “an impedance score may be determined for each decision maker (including the first decision maker)”; paragraph 0019, “The impedance scores may be utilized to weight the preferences of participants with lower impedance scores more highly. … the preferences or preferred decision options selected by participants having lower impedance scores compared to others may be scored or valued higher by the selection engine”; It can be seen that the scores of the decision makers including the score associated with the first agent’s preference], and  
JN920170054U S151 of 66where the public utility component [value of the other agent’s preferences] identifies a relative value to the first agent of the current preferences of other agents of the set of computerized agents [paragraph 0029, “an impedance score may be determined for each decision maker”; paragraph 0019, “The impedance scores may be utilized to weight the preferences of participants with lower impedance scores more highly. … the preferences or preferred decision options selected by participants having lower impedance scores compared to others may be scored or valued higher by the selection engine; paragraph 0022, “Presenting the weighting or value associated with the decision maker to at least the decision maker (selecting a subset to present to the decision maker) allows the decision maker in real-time to understand how well or poorly they have balanced their own desires or interest with the need to allow the group to come to convergence on the single decision option].  
select a most-useful preference of the subset of current preferences, where the most- useful preference is associated with a highest utility value associated with any preference of the subset of current preferences [paragraph 0019, “determine a final selection or single decision option using the preferences of the decision makers and the impedance scores of those decision makers or participants … the preferences or preferred decision options selected by participants having lower impedance scores compared to others may be scored or valued higher by the selection engine”]; and 
update the first agent's current preference, by means of a random choice, to either become the most-useful preference or to remain unchanged [paragraph 0046, “an example of a group decision making process for selecting a meeting time … Given the range of possible meeting times, each participant can indicate n number of preferred meeting times … each participant may indicate three preferred times, which may be ranked from most preferred to least preferred … As participants begin indicating preferences (or subsequently change preferences), all participants may see which time slots are common (picked by others), the size of commonality (the number of participants who prefer the same time slots), and the degree of commonality (similarity value) … Participants could easily see where "blocker(s)" might exist, i.e., a single person who has no common times. Adjustments may be made by either the blocker modifying his schedule or others could modify their schedule to accommodate the blocker”; paragraph 0030, “modifying the decision option to accommodate the selection of other decision makers for converging on the single decision option”].  
Bartek and Harrington do not teach
a degree of similarity between two preferences is deemed to be greater when the two preferences order a greater number of feasible responses in a similar manner;
the preferences comprised by the subset are each associated with a similarity value of the set of similarity values that exceeds a minimum threshold similarity value (emphasis added); 
Sahu teaches
a degree of similarity between two preferences is deemed to be greater when the two preferences order a greater number of feasible responses in a similar manner [paragraph 0154, “a similar order of the intersecting sets may be taken as an additional indication of similarity … search string with "grill macs" may have a certain extent of character intersection with index entries corresponding to one entity, "Max Bar & Grill," and may have a certain extent of characters section with index entries corresponding to another entity, "Grill Max," … The ordering of n-grams of the search string "grill macs" has a greater correspondence to the ordering of n-grams of "Grill Max" than it does with respect to "Max Bar & Grill." Accordingly, the search string "grill macs" may be accorded a greater similarity score with respect to "Grill Max" and a lesser similarity score with respect to "Max Bar & Grill."”].  
rejected using the same rationale as claim 7.
Bartek, Harrington and Sahu do not teach
the preferences comprised by the subset are each associated with a similarity value of the set of similarity values that exceeds a minimum threshold similarity value (emphasis added); 
Patil teaches
the preferences comprised by the subset are each associated with a similarity value of the set of similarity values that exceeds a minimum threshold similarity value [paragraph 0003, “compare the first set of application identifiers to a second set of application identifiers … generate a similarity value based on the comparison, and determine that the first and second sets are sufficiently similar when the similarity value exceeds a similarity threshold”; since Bartek teaches observing the participant’ preferences (time slots), identifying the subset of participants that have a common time slots and determining  the degree of commonality (similarity value), while Patil teaches the similarity value exceeds a similarity threshold, therefore, the combination of Bartek and Patil read on the above limitation]; 
claim 22 is rejected using the same rationale as claim 4.

As per claim 23, Bartek and Harrington teach the computer program product of claim 21.
Bartek further teaches
the system directs a first agent to update its current preference by directing the first agent to: 
announce the first agent's current preferences to other agents of the set of computerized agents [paragraph 0027, “a decision making result may be presented to each decision maker … The decision-making results may include an indication of preference for each decision option by the group of decision makers”]; 
compute a set of utility values [score or value], where each utility value of the set of utility values identifies a relative usefulness to the first agent of a preference of the subset of the current preferences [paragraph 0029, “an impedance score may be determined for each decision maker … The impedance score of each decision maker may be based on a behavior or set of actions by the decision maker regarding selection of a decision option or options that moves the group decision process either toward convergence or away from convergence to the single decision option by the group of decision makers … a lower impedance score may indicate an action or actions performed by the decision maker that would result in movement toward convergence to the single decision”; paragraph 0019, “determine a final selection or single decision option using the preferences of the decision makers and the impedance scores of those decision makers or participants. The impedance scores may be utilized to weight the preferences of participants with lower impedance scores more highly. … the preferences or preferred decision options selected by participants having lower impedance scores compared to others may be scored or valued higher by the selection engine”; It can be seen that the score/value (generated based on the impedance scores) would help the decision makers (including the first decision maker) to identify decision options that move the group decision process toward convergence (usefulness to the first decision maker)]; 
where the utility value [score or value] comprises a private utility component and a public utility component [paragraph 0029, “an impedance score may be determined for each decision maker”; paragraph 0019, “The impedance scores may be utilized to weight the preferences of participants with lower impedance scores more highly. … the preferences or preferred decision options selected by participants having lower impedance scores compared to others may be scored or valued higher by the selection engine”], 
where the private utility component [value of the first agent’s preference] identifies a relative value to the first agent of the current preference of the first agent [paragraph 0029, “an impedance score may be determined for each decision maker (including the first decision maker)”; paragraph 0019, “The impedance scores may be utilized to weight the preferences of participants with lower impedance scores more highly. … the preferences or preferred decision options selected by participants having lower impedance scores compared to others may be scored or valued higher by the selection engine”; It can be seen that the scores of the decision makers including the score associated with the first agent’s preference], and  
JN920170054U S151 of 66where the public utility component [value of the other agent’s preferences] identifies a relative value to the first agent of the current preferences of other agents of the set of computerized agents [paragraph 0029, “an impedance score may be determined for each decision maker”; paragraph 0019, “The impedance scores may be utilized to weight the preferences of participants with lower impedance scores more highly. … the preferences or preferred decision options selected by participants having lower impedance scores compared to others may be scored or valued higher by the selection engine; paragraph 0022, “Presenting the weighting or value associated with the decision maker to at least the decision maker (selecting a subset to present to the decision maker) allows the decision maker in real-time to understand how well or poorly they have balanced their own desires or interest with the need to allow the group to come to convergence on the single decision option].  
compute a set of similarity values [the degree of commonality], where each similarity value of the set of similarity values is proportional to a degree of similarity between the first agent's initial preference and a current preference of another agent of the set of computerized agents [paragraph 0046, “an example of a group decision making process for selecting a meeting time … Given the range of possible meeting times, each participant can indicate n number of preferred meeting times … As participants begin indicating preferences … all participants may see which time slots (including first participant’s time slot) are common (picked by others), the size of commonality (the number of participants who prefer the same time slots), and the degree of commonality]; 
select a subset of current preferences of other agents of the set of computerized agents, where the preferences comprised by the subset are each associated with a utility value of the set of utility values [scores or values], of the set of utility values, that is associated with the first agent [Fig. 2 shows the decision options DO1-Don, number of decision makers that select each option DO1-Don, the ranked score associated with the decision options, etc., where paragraph 0019, “The impedance scores may be utilized to weight the preferences of participants with lower impedance scores more highly. For example, the preferences or preferred decision options selected by participants having lower impedance scores compared to others may be scored or valued higher”; paragraph 0022, “Presenting the weighting or value associated with the decision maker to at least the decision maker (selecting a subset to present to the decision maker) allows the decision maker in real-time to understand how well or poorly they have balanced their own desires or interest with the need to allow the group to come to convergence on the single decision option. The weighting may be presented to the decision maker before the selection is submitted so that the decision maker may be aware of the impact his potential selection may have on the group decision making process toward convergence”]; 
select a most-similar preference of the subset of current preferences, where the most- similar preference is associated with a highest similarity value [time slots are common] associated with any preference of the subset of current preferences [paragraph 0046, “an example of a group decision making process for selecting a meeting time … Given the range of possible meeting times, each participant can indicate n number of preferred meeting times … each participant may indicate three preferred times, which may be ranked from most preferred to least preferred … As participants begin indicating preferences (or subsequently change preferences), all participants may see which time slots are common (picked by others), the size of commonality (the number of participants who prefer the same time slots), and the degree of commonality (similarity value) … Participants could easily see where "blocker(s)" might exist, i.e., a single person who has no common times”; It can be seen that the subset of participants with the time slots are common are identified]; and 
update the first agent's current preference, by means of a random choice, to either become the most-similar preference or to remain unchanged [paragraph 0046, “an example of a group decision making process for selecting a meeting time … Given the range of possible meeting times, each participant can indicate n number of preferred meeting times … each participant may indicate three preferred times, which may be ranked from most preferred to least preferred … As participants begin indicating preferences (or subsequently change preferences), all participants may see which time slots are common (picked by others), the size of commonality (the number of participants who prefer the same time slots), and the degree of commonality (similarity value) … Participants could easily see where "blocker(s)" might exist, i.e., a single person who has no common times. Adjustments may be made by either the blocker modifying his schedule or others could modify their schedule to accommodate the blocker”; paragraph 0030, “modifying the decision option to accommodate the selection of other decision makers for converging on the single decision option”].  
 Bartek and Harrington do not teach
a degree of similarity between two preferences is deemed to be greater when the two preferences order a greater number of feasible responses in a similar manner;
the preferences comprised by the subset are each associated with a similarity value of the set of similarity values that exceeds a minimum threshold similarity value (emphasis added); 
Sahu teaches
a degree of similarity between two preferences is deemed to be greater when the two preferences order a greater number of feasible responses in a similar manner [paragraph 0154, “a similar order of the intersecting sets may be taken as an additional indication of similarity … search string with "grill macs" may have a certain extent of character intersection with index entries corresponding to one entity, "Max Bar & Grill," and may have a certain extent of characters section with index entries corresponding to another entity, "Grill Max," … The ordering of n-grams of the search string "grill macs" has a greater correspondence to the ordering of n-grams of "Grill Max" than it does with respect to "Max Bar & Grill." Accordingly, the search string "grill macs" may be accorded a greater similarity score with respect to "Grill Max" and a lesser similarity score with respect to "Max Bar & Grill."”].  
rejected using the same rationale as claim 7.
Bartek, Harrington and Sahu do not teach
similarity values that exceeds a minimum threshold similarity value (emphasis added); 
Patil teaches
the preferences comprised by the subset are each associated with a similarity value of the set of similarity values that exceeds a minimum threshold similarity value [paragraph 0003, “compare the first set of application identifiers to a second set of application identifiers … generate a similarity value based on the comparison, and determine that the first and second sets are sufficiently similar when the similarity value exceeds a similarity threshold”; since Bartek teaches observing the participant’ preferences (time slots), identifying the subset of participants that have a common time slots and determining  the degree of commonality (similarity value), while Patil teaches the similarity value exceeds a similarity threshold, therefore, the combination of Bartek and Patil read on the above limitation]; 
claim 23 is rejected using the same rationale as claim 5.


Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Cross et al. (US Pub. 2009/0112782) describes a method for facilitating a decision-making process in response to receiving a request.
Banerjee et al. (US Pub. 2005/0240568) describes a method for promoting collaborative, consensus-driven decisions from a plurality of decision-making entities using electronic communications in a real-time forum.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103.  The examiner can normally be reached on M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T. N./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123